Title: From George Washington to Robert Cary & Company, 27 September 1763
From: Washington, George
To: Robert Cary & Company



Gentn
[Mount Vernon, 27 September 1763]

Your Letters of the 13th and 23d of April last are all that have come to hand since mine of the 13th of June—I am sorry to find that my Tobacco which was intended by Hammond, and which he ought to have taken (after runng me to the expence of Insurance &ca) is likely to come to so unfavourable a Market as your Letter of the 13th seems to bespeake—under such manifest disappointments and losses I am affraid it is very improbable that I shall acquire much benefits by Shipping; however you will this year have consigned you on my account 19 Hhds pr the Nautilus 10 by the Suckey (from James River) and 48 by the Tryal—Captn McGachin 14 whereof are of my Rent Tobacco sent to make up the difficiency of my Crop on Potomack, and in hopes you will make the most of them to the purchasers of that kind of Tobacco—indeed I will not say much in favour of some of my other Tobo by this ship as the kinds are not such as I coud wish namely the Hhds No. 4 to 11 Inclusive (being the narrow Leaved) but I flatter myself you will dispose of them to the best advantage this year as they are the last of the kind I ever shall raise—I was intending to have shipped them under a different Mark but they were put on board the Ship before I

had given the Inspectors directions on this head and therefore it was omitted—My Tobacco from York River as well as Master Custis’s will go home without Insurance, owing to a neglect in my Stewards not giving me timely notice of the Ship and Masters name in James River, and of the exact destribution of the Tobacco for want of which I coud not be precise in my orders however as there is no other danger now than that arising from the Sea I hope it is a matter of no great consequence—Master Custis has 37 Hhds on board of Captn Boyes and 20 in the Suckey.
My Goods by Johnstoun came in good order but Miss Custis looses a Trunk No. 2 containing Linnen and other things to the amount (pr Invoice) of £25.2s.8d.—the trunk is included in Captn Johnstouns Bill of Lading who says when he put his hand to those Bills there were some things yet to prepare and put in the Trunk & that he never got it afterwards. I was in hopes then that it might have been sent by Captn Boyes but in this we were also disappointed for I have got round those Goods and Captn Boyes whom I have seen knows nothing of any such thing—I do not doubt but you will have this matter enquired into and see that Miss Custis is no looser—but disappointed she greatly is.
The Goods from York River Mr Valentine complains most heavily of, especially the narrow Hoes which he says are so small and sorry that he cannot possibly (or nothing but mere necessity can cause him to) use them for they are scarcely wider or bigger in any respect than a man’s hand—I directed him to return them again but whether he has done so or not I cannot tell.
Inclosed you will receive several Invoices—the Goods for Potomack may be Shipped by Captn McGachin who returns to this River again, and on whose care and punctuality I can much depend—and those for Mrs Dandridge you will be so good as to send by Captn Boyes into York River—I cannot just now make out Invoice for our Plantation’s on York, but so soon as I go down there (which will be in a very few days) I shall be able to do this and will forward the order without delay—The Inclosed to Mr Didsbury contains measures, & orders for all the Shoes mentioned in the Body of my Invoice you will have no occasion therefore to be at further trouble about the Shoes than

just to send the Letter—Be so good as to direct your Seed Merchant to let me have those Seeds I have required new and good, especially the St Foine wch is a tender Seed and difficult to get here safe.
The Inclosed Bill (if my first of the same Tenor is not come to hand) please to receive and give my acct credit for the amount—Mr Digges the bearer of this and a Gentleman of merit, I beg leave to recommend to your notice—and am Gentn Yr Most Obedt Hble Servt

Go: Washington

